                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                          :            Civil Action No. ______________________
SALVATORE HUERTAS, JESSE                  :
SWINSON, and JAMES KOBE JACKSON, :                     Complaint — Class & Collective Action
individually and on behalf of all persons :
similarly situated,                       :            Jury Trial Demanded
                                          :
               Plaintiffs,                :
                                          :
       v.                                 :
                                          :
CUSTOM COMMUNICATIONS, INC.,              :
                                          :
               Defendant.

                    CLASS AND COLLECTIVE ACTION COMPLAINT

       Plaintiffs, Salvatore Huertas (“Huertas”), Jesse Swinson (“Swinson”), and James Kobe

Jackson (“Jackson”) (collectively, “Plaintiffs”), through their undersigned counsel, individually

and on behalf of all persons similarly situated, file this Class and Collective Action Complaint

against Defendant, Custom Communications, Inc. (“Defendant” or “CCI”), seeking all available

relief under the Fair Labor Standards Act of 1938, 29 U.S.C. § 201, et seq. (“FLSA”), North

Carolina Wage and Hour Act, N.C. Gen. Stat. § 95-25.1 et seq. (“NCWHA”), and South Carolina

state laws. Plaintiffs performed satellite television repair services at residential and commercial

customers’ homes in North Carolina and South Carolina for CCI, a regional satellite installation

and repair company. Plaintiffs allege that although CCI classified them and other similarly situated

technicians as independent contractors, they were in fact Defendant’s employees entitled to the

protections of state and federal wage laws.          By misclassifying Plaintiffs as “independent

contractors,” Defendants failed to pay them an overtime premium for hours worked over forty (40)


                                                 1

           Case 5:21-cv-00026-D Document 1 Filed 01/19/21 Page 1 of 16
per week. CCI also deducted substantial amounts from technicians’ weekly pay for unlawful

“chargebacks,” which deprived them of full payment of wages and often reduced their weekly

hourly pay below the statutory minimum wage. The following allegations are based on personal

knowledge as to Plaintiffs’ own conduct and are made on information and belief as to the acts of

others.

                                  JURISDICTION AND VENUE

          1.     Jurisdiction over Plaintiffs’ FLSA claims is proper under 29 U.S.C. § 216(b) and

28 U.S.C. § 1331.

          2.     This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiffs’

state-law claims because those claims derive from a common nucleus of operative facts as the

federal claims asserted herein.

          3.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391 in that a substantial part

of the events giving rise to Plaintiffs’ claims occurred within this judicial district, Defendant

resides in this judicial district, and Defendant is incorporated in this State.

                                              PARTIES


          4.     Plaintiff Salvatore Huertas is an individual residing in Concord, North Carolina.

Between approximately February 2020 and the present, Huertas has worked for CCI as a

Technician. Pursuant to 29 U.S.C. § 216(b), Huertas has consented in writing to being a Plaintiff

in this action. See Exhibit A.

          5.     Huertas works for CCI out of CCI’s location in Charlotte, North Carolina,

performing assigned jobs for CCI throughout North Carolina. Huertas regularly works a

minimum of six (6) days per week, eight (8) to twelve (12) hours per day, and has not received

overtime compensation at any time during the class period and suffered significant deductions

                                                   2

               Case 5:21-cv-00026-D Document 1 Filed 01/19/21 Page 2 of 16
from his weekly pay. During the relevant time period, Huertas worked full-time for CCI, did not

do any other work, and did not perform similar services for any other employer.

       6.      Plaintiff Jesse Swinson is an individual residing in Salisbury, North Carolina, and

worked for CCI in North Carolina and South Carolina. Between approximately August 2019 and

November 2020, Swinson was employed by CCI as a Technician. Pursuant to 29 U.S.C. § 216(b),

Swinson has consented in writing to being a Plaintiff in this action. See Exhibit B.

       7.      Swinson worked for CCI out of CCI’s location in Charlotte, North Carolina.

During his employment with CCI, Swinson regularly worked an average of seven (7) days per

week, about eight (8) hours per day, and did not receive overtime compensation at any time

during the class period and suffered significant deductions from his weekly pay. During the

relevant time period Swinson worked full-time for CCI, did not do any other work, and did not

perform similar services for any other employer.

       8.      Plaintiff James Kobe Jackson is an individual residing in Wadesboro, North

Carolina, and worked for CCI in North Carolina and South Carolina. Between approximately May

2020 and December 2020, Jackson was employed by CCI as a Technician. Pursuant to 29 U.S.C.

§ 216(b), Jackson has consented in writing to being a Plaintiff in this action. See Exhibit C.

       9.      Jackson worked for CCI out of its location in Charlotte, North Carolina. During

his employment with CCI, Jackson regularly worked an average of five (5) days per week,

between ten (10) to twelve (12) hours per day, and did not receive overtime compensation at any

time during the class period and suffered significant deductions from his weekly pay. During the

relevant time period Jackson worked full-time for CCI, did not do any other work, and did not

perform similar services for any other employer.

       10.     Defendant, Custom Communications, Inc. (“CCI”), is a North Carolina company


                                                 3

             Case 5:21-cv-00026-D Document 1 Filed 01/19/21 Page 3 of 16
with its principal place of business located in Raleigh, North Carolina. CCI employs Technicians

throughout the United States, but intentionally misclassifies these Technicians as independent

contractors.

                                              FACTS

       11.     CCI operates and maintains a website which describes its business as “[s]upplying

award-winning, mobile field service technicians” that CCI can “immediately deploy.”

       12.     CCI relies on Technicians, such as Plaintiffs, who install, service and repair Dish

Network satellite TV and Internet services throughout the southeastern United States. On its

website, CCI refers to these workers as “our service technicians.”

       13.     CCI Technicians perform core work that is necessary to CCI’s business, namely

providing installation and product support for residential and commercial customers.

       14.     As described above, during the relevant statutory periods, Plaintiffs worked as full-

time as Technicians for CCI in North Carolina and South Carolina.

       15.     CCI treated Plaintiffs and all other Technicians as independent contractors, when

the economic reality of the position is that of an employee, and CCI retains the right of control,

and, in fact, actually does control their work.

       16.     For example, the work performed by Plaintiffs and Technicians is an integral part

of CCI’s business. CCI is in the business of providing satellite TV and Internet installation and

repair services. Plaintiffs and Class Members literally performed these exact services, so that

without the Technicians, CCI would have no business at all.

       17.     Plaintiffs’ and Class Members’ duties do not involve managerial or entrepreneurial

skill that affects their opportunity for profit or loss. They perform jobs as assigned by CCI and

follow the training and protocols provided to them by CCI in performing their work, which is basic


                                                  4

             Case 5:21-cv-00026-D Document 1 Filed 01/19/21 Page 4 of 16
installation and technical services.

       18.     Plaintiffs and Class Members do not make any significant investments in their work

relative to the substantial investment of CCI.

       19.     Plaintiffs’ and Class Members’ work does not require special skills, judgment or

initiative because all jobs are scheduled and assigned through CCI, and CCI provides training and

guidelines regarding how Plaintiffs and Class Members must perform their work.

       20.     Plaintiffs and Class Members are not customarily engaged in an independently

established trade, occupation, profession, or business, and their relationships with CCI are

indefinite, resembling an employment relationship.

       21.     In its agreements with Technicians, CCI reserves the right to control the work

performed by Plaintiffs and Class Members. This includes CCI determining the pay scale of the

work provided by the Plaintiffs and Class Members “at the time the service is performed.”

       22.     CCI exercises control over the method and manner in which Plaintiffs and the

Classes perform their work. For example:

               a. CCI requires Plaintiffs and Class Members to perform their work in accordance

                   with CCI’s policies, manuals, standard operating procedures, and Dish Network

                   requirements;

               b. CCI requires Plaintiffs and Class Members to sign on to a CCI application each

                   morning to obtain their job assignments. If Technicians decline any specific

                   jobs, they are penalized because CCI will decrease their pay for future jobs;

               c. CCI requires Plaintiffs and Class Members to wear a CCI uniform and to use

                   CCI’s magnetic logo on the vehicles that they operate at all times;

               d. CCI, not Plaintiffs or Class Members, conducts all of the billing and invoicing


                                                 5

             Case 5:21-cv-00026-D Document 1 Filed 01/19/21 Page 5 of 16
                   directly to customers for the Technicians’ work;

                e. Plaintiffs and Class Members have no control over what prices to charge. All

                   negotiations over the cost of the work are determined between CCI and its

                   customers;

                f. CCI requires Plaintiffs and Class Members to complete training conducted by

                   CCI;

                g. CCI imposes fines and penalties for any missing inventory, security tool, or

                   equipment; and

                h. CCI requires Plaintiffs and Class Members to submit to a consumer background

                   report and drug test as part of the application process.

        23.     CCI evaluates and scores Plaintiffs and Technicians’ job performance, which

determines pay increases and decreases. In fact, CCI promotes on its website that technicians’

“pay scales [are] based on tailored performance indicators such as work order completion, arrival

time, and warranty claims.”

        24.     Despite CCI’s substantial control over all aspects of Plaintiffs work, CCI purports

to treat them as “independent contractors” and denies them all protections of state and federal wage

laws.

        25.     CCI fails to pay Technicians the applicable statutory minimum wage, as it requires

them to work substantial “training time” without any hourly pay at all.

        26.     Once Technicians are trained, they are required to pay for work-related equipment.

CCI Technicians are required to purchase tools, equipment, and insurance. These required

purchases are primarily for the benefit of CCI’s business and can cost Technicians hundreds and

in some cases over one thousand dollars.


                                                 6

              Case 5:21-cv-00026-D Document 1 Filed 01/19/21 Page 6 of 16
       27.     Technicians also suffer significant deductions from their paychecks for

“chargebacks” and other penalties. The chargebacks and work-related expenses often reduce

Technicians’ payrate below the applicable statutory minimum.

       28.     Plaintiffs worked on average between five (5) to seven (7) days per week, eight (8)

to twelve (12) hours per day. Plaintiffs observed that Class Members routinely work the same

schedule. Thus, Plaintiffs and Class Members routinely work in excess of forty (40) hours per

week each week.

       29.     Plaintiffs and Class Members are paid on a per-project or per-job basis with a rate

schedule unilaterally determined by CCI. CCI did not pay any overtime compensation for hours

worked over forty (40) in a workweek to Plaintiffs and Class Members.

       30.     CCI has intentionally misclassified Plaintiffs and the Classes to avoid CCI’s

obligations under the FLSA and state wage laws. In addition, CCI likely saves hundreds of

thousands of dollars in avoiding payroll taxes associated with employment and withholding from

its Technicians’ pay, and in avoiding payment of overtime and minimum wage to its Technicians.

                  CLASS AND COLLECTIVE ACTION ALLEGATIONS

       31.     Plaintiffs bring Count I and II of this lawsuit pursuant to the FLSA, 29 U.S.C. §

216(b) as a collective action on behalf of themselves and the following individuals:

       All Technicians who were classified as independent contractors while performing
       work for Custom Communications, Inc. (“CCI”) in the United States from three
       years before the filing of this Complaint to the present (the “FLSA Collective”).

       32.     Plaintiffs and the members of the FLSA Collective are “similarly situated” as that

term is used in 29 U.S.C. § 216(b) because, inter alia, all such individuals currently work or

worked pursuant to CCI’s previously described common business and compensation practices as

described herein, and, as a result of such practices, have been misclassified as independent


                                                7

             Case 5:21-cv-00026-D Document 1 Filed 01/19/21 Page 7 of 16
contractors and have not been paid the full and legally mandated minimum for all hours worked,

nor have they received any overtime pay for hours worked over forty per week. Resolution of this

action requires inquiry into common facts, including, inter alia, CCI’s common misclassification,

compensation, and payroll practices.

       33.     The similarly situated employees are known to CCI, are readily identifiable, and

can easily be located through CCI’s business and human resources records.

       34.     CCI employs many FLSA Class Members throughout the United States. These

similarly situated employees may be readily notified of this action through U.S. mail and/or other

means and allowed to opt-in to this action pursuant to 29 U.S.C. § 216(b), for the purpose of

collectively adjudicating their claims for minimum wage and overtime compensation.

       35.     Plaintiffs bring Counts III and IV of this lawsuit as a class action pursuant to FED.

R. CIV. P. 23, on behalf of themselves and the following class:

       All Technicians who were classified as independent contractors while performing
       work for Custom Communications, Inc. (“CCI”) in North Carolina from two years
       before the filing of this Complaint to the present (the “North Carolina Class”).

       36.     Plaintiffs bring Count V of this lawsuit as a class action pursuant to Fed. R. Civ. P.

23, on behalf of themselves and the following class:

       All Technicians who were classified as independent contractors while performing work for
       Custom Communications, Inc. (“CCI”) in South Carolina from three years before the filing
       of this Complaint to the present (the “South Carolina Class”).

       37.     The members of the North Carolina Class and South Carolina Class are so

numerous that joinder of all members is impracticable. Upon information and belief, there are

more than forty (40) members of the North Carolina Class and more than forty (40) members of

the South Carolina Class.

       38.     Plaintiffs will fairly and adequately represent and protect the interests of the North


                                                 8

             Case 5:21-cv-00026-D Document 1 Filed 01/19/21 Page 8 of 16
Carolina Class and South Carolina Class because there is no conflict between the claims of

Plaintiffs and those of the class members, and Plaintiffs’ claims are typical of the claims of all

class members. Moreover, Plaintiffs’ counsel are competent and experienced in litigating class

actions and wage and hour cases like this one.

       39.     There are questions of law and fact common to the proposed Rule 23 classes, which

predominate over any questions affecting only individual class members. The common questions

include whether CCI has violated and continues to violate the relevant state wage laws by treating

class members as “independent contractors,” failing to pay them overtime and statutory minimum

wage, and/or deducting substantial amounts from class members’ weekly pay.

       40.     Class action treatment is superior to the alternatives for the fair and efficient

adjudication of the controversy alleged herein. Such treatment will permit a large number of

similarly situated persons to prosecute their common claims in a single forum simultaneously,

efficiently, and without the duplication of effort and expense that numerous individual actions

would entail. No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action, and no superior alternative exists for the fair

and efficient adjudication of this controversy. The North Carolina Class and South Carolina Class

are readily identifiable from CCI’s own records. Prosecution of separate actions by individual

members of the North Carolina Class or South Carolina Class would create the risk of inconsistent

or varying adjudications with respect to individual North Carolina Class or South Carolina Class

members that would establish incompatible standards of conduct for CCI.

       41.     A class action is superior to other available methods for adjudication of this

controversy because joinder of all members is impractical. Further, the amounts at stake for many

class members, while substantial, may not be great enough to enable them to maintain separate


                                                  9

             Case 5:21-cv-00026-D Document 1 Filed 01/19/21 Page 9 of 16
suits against CCI.

       42.      Plaintiffs reserve the right to redefine the Classes prior to filing a motion for notice

to similarly situated employees pursuant to 29 U.S.C. § 216(b), prior to filing a motion for class

certification pursuant to FED. R. CIV. P. 23, and thereafter, as necessary.

                                               COUNT I
                         Violation of the FLSA—Failure to Pay Minimum Wage
                              (On Behalf of Plaintiffs and the FLSA Class)

       43.      All previous paragraphs are incorporated as though fully set forth herein.

       44.      CCI is an “employer” for purposes of the FLSA, 29 U.S.C. § 203(s), because it

has annual gross sales or business of at least $500,000 and has employees engaged in interstate

commerce.

       45.      Plaintiffs and FLSA Class were employees of CCI for purposes of the FLSA

during all times relevant to this Complaint, despite being misclassified by CCI as independent

contractors. CCI failed to pay Plaintiff and FLSA Class members an hourly rate of at least the

minimum wage of $7.25 per hour as required by the FLSA, 29 U.S.C. § 206 for all hours

worked.

       46.      Plaintiffs and the FLSA Class members are also entitled to liquidated damages

equal to the amount of unpaid minimum wages due to them under the FLSA, pursuant to the

FLSA, 29 U.S.C. § 216(b).

       47.      Plaintiffs and the FLSA Class members are also entitled to an award of reasonable

attorneys’ fees and costs incurred in prosecuting this action, pursuant to 29 U.S.C. §216(b).




                                                   10

             Case 5:21-cv-00026-D Document 1 Filed 01/19/21 Page 10 of 16
                                           COUNT II
                        Violation of the FLSA—Failure to Pay Overtime
                          (On Behalf of Plaintiffs and the FLSA Class)

       48.      All previous paragraphs are incorporated as though fully set forth herein.

       49.      The FLSA requires that covered employees be compensated overtime pay for all

hours worked over forty (40) hours at no less than one and a half (1 ½) times their regular rate of

pay. See 29 U.S.C. § 207.

       50.      The FLSA defines “employee” as “any individual employed by an employer,” 29

U.S.C. 203(e)(1), and “employer” as including “any person acting directly or indirectly in the

interest of an employer in relation to an employee,” 29 U.S.C. 203(d). The FLSA’s definition of

“employ” broadly covers anyone who is “suffer[ed] or permit[ed] to work.” 29 U.S.C. 203(g).

       51.      CCI is subject to the wage requirements of the FLSA because CCI is an “employer”

under 29 U.S.C. § 203(d).

       52.      At all relevant times, Plaintiffs and the FLSA Class are covered employees entitled

to the above-described FLSA’s protections. See 29 U.S.C. § 203(e).

       53.      At all relevant times, CCI is an “employer” engaged in interstate commerce and/or

in the production of goods for commerce, within the meaning of the FLSA, 29 U.S.C. § 203.

       54.      Plaintiffs and the FLSA Class are not exempt from the requirements of the FLSA.

       55.      Plaintiffs and the FLSA Class are entitled to be paid overtime for hours worked

over forty (40) in a workweek, pursuant to 29 U.S.C. § 207.

       56.      CCI does not maintain accurate records of all hours that Plaintiff and the FLSA

Class worked each workday and the total number of hours worked each workweek as required by

the FLSA. See 29 C.F.R. § 516.2(a)(7).




                                                11

             Case 5:21-cv-00026-D Document 1 Filed 01/19/21 Page 11 of 16
       57.      CCI, pursuant to its policies and practices, knowingly failed to pay Plaintiffs and

the FLSA Class overtime compensation for all hours worked over forty (40) in a workweek in

violation of 29 U.S.C. § 207.

       58.      In violating the FLSA, CCI acted willfully and with reckless disregard of clearly

applicable FLSA provisions.

                                           COUNT III
                       Violation of the North Carolina’s Deduction Statute
                      (On Behalf of Plaintiffs and the North Carolina Class)


       59.      All previous paragraphs are incorporated as though fully set forth herein.

       60.      Pursuant to N.C. Gen. Stat. § 95-25.8(a)(2), an employer may only withhold or

divert any portion of an employee’s wages, “when the amount of the proposed deduction is known

and agreed upon in advance,” after meeting several requirements, including, but not limited to: (1)

receiving written authorization from each employee “on or before the payday(s) for the pay

period(s) from which the deduction is to be made”; (2) providing the reason for each deduction;

and (3) providing advance written notice of the actual amount to be deducted.

       61.      CCI violated N.C. Gen. Stat. § 95-25.8(a)(2) by not receiving sufficient

authorization from Plaintiffs and the North Carolina Class, including but not limited to, failing to

receive written authorization that “states the actual dollar amount” from each employee “on or

before the payday(s) for the pay period(s) from which the deduction is to be made.”

       62.      Additionally, under N.C. Gen. Stat, § 95-25.8, and the accompanying regulation,

13 N.C. Admin. Code 12 § .0305(g), “If an employer withholds or diverts wages for purposes not

permitted by law, the employer shall be in violation of G.S. 95-25.6…even if the employee

authorizes the withholding in writing pursuant to G.S. 95-25.8(a), because that authorization is

invalid.”

                                                12

             Case 5:21-cv-00026-D Document 1 Filed 01/19/21 Page 12 of 16
        63.      CCI does not have written authorization from Plaintiffs or any members of the

North Carolina Class to withhold, divert, or deduct any portion of his or her wages that concern

this lawsuit.

        64.      Pursuant to N.C. GEN. STAT. § 95-25.22, an employer, such as CCI, who fails to

pay an employee wages in conformance with the NCWHA shall be liable to the employee for the

wages or expenses that were not paid, pre-judgment interest, liquidated damages, court costs and

attorneys’ fees incurred in recovering the unpaid wages.

                                            COUNT IV
                         Unjust Enrichment Under North Carolina Law
                      (On Behalf of Plaintiffs and the North Carolina Class)

        65.      All previous paragraphs are incorporated as though fully set forth herein.

        66.      CCI has received and benefited from the uncompensated labors of Plaintiffs and

the North Carolina Class, such that to retain said benefit without compensation would be

inequitable and rise to the level of unjust enrichment.

        67.      At all relevant times hereto, CCI devised and implemented a plan to increase its

earnings and profits by fostering a scheme of securing work from Plaintiffs and the North Carolina

Class without paying wages for all hours worked, by making unauthorized deductions from

Plaintiffs’ pay, and by requiring Plaintiffs to pay for CCI’s own business expenses.

        68.      By reason of having secured the work and efforts of Plaintiffs and the North

Carolina Class without paying wages for all hours worked as required by law, CCI enjoyed reduced

overhead with respect to their labor costs, and therefore realized additional earnings and profits to

its own benefit and to the detriment of Plaintiffs and the North Carolina Class.




                                                 13

              Case 5:21-cv-00026-D Document 1 Filed 01/19/21 Page 13 of 16
       69.      Accordingly, it would be inequitable for CCI to retain the benefit of Plaintiffs’ and

the North Carolina Class’ services without paying them wages for all hours worked as required by

law.

       70.      Plaintiffs and the North Carolina Class are entitled to judgment in an amount equal

to the benefits unjustly retained by CCI.

                                                 COUNT V
                               Violation of South Carolina Deduction Statute
                 (On Behalf of Plaintiff James Kobe Jackson and the South Carolina Class)

       71.      All previous paragraphs are incorporated as though fully set forth herein.

       72.      CCI is an “employer” as defined by the South Carolina Payment of Wages Act,

S.C. Code Ann. § 41-10-10(1), because it employs individuals within the State of South

Carolina.

       73.      CCI employed James Kobe Jackson and the South Carolina Class members within

the State of South Carolina. Although CCI misclassified Jackson and the South Carolina Class

members as “independent contractors,” Jackson and the South Carolina Class were truly

“employees” of CCI.

       74.      CCI failed to provide written notice to Jackson and South Carolina Class

members of deductions to their pay, as required by Section 41-10-30 of the Act.

       75.      CCI failed to pay Jackson and the South Carolina Class members all wages due,

as required by Sections 41-10-40 and -50 of the Act, because of the unlawful deductions to their

pay.

       76.      CCI’s failure to pay Jackson and the South Carolina Class members all wages due

is willful, without justification, and in violation of the duty of good faith and fair dealing.

       77.      Pursuant to Section 41-10-80(C) of the Act, Jackson and the South Carolina Class

members are entitled to recover in this action an amount equal to three times the full amount of
                                                14

             Case 5:21-cv-00026-D Document 1 Filed 01/19/21 Page 14 of 16
their unpaid wages, or their wrongfully deducted wages, prejudgment interest, and costs and

reasonable attorney’s fees.

                                         JURY DEMAND

       Plaintiffs request a trial by jury on all of their claims.

                                     PRAYER FOR RELIEF

   WHEREFORE, Plaintiffs seek the following relief on behalf of themselves and all others

similarly situated:

           a. A declaration that CCI misclassified Plaintiffs and Class Members as independent
              contractors instead of employees;

           b. An order permitting this litigation to proceed as a collective action pursuant to 29
              U.S.C. § 216(b);

           c. An order permitting this litigation to proceed as a class action pursuant to Rule 23
              of the Federal Rules of Civil Procedure on behalf of the North Carolina Class and
              South Carolina Class;

           d. Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all potential
              members of the FLSA Class;

           e. Injunctive relief requiring CCI to comply with all applicable federal and state laws
              and cease their illegal practices;

           f. A judgment in favor of Plaintiffs and Class Members for all penalties and liquidated
              damages allowed by law;

           g. An award of pre-judgment and post-judgment interest to Plaintiffs and Class
              Members;

           h. An award of attorney’s fees and costs as provided by law; and

           i. Any other relief to which the Plaintiffs and Class Members may be entitled.




                                                  15

           Case 5:21-cv-00026-D Document 1 Filed 01/19/21 Page 15 of 16
Dated: January 19, 2021               Respectfully submitted,



                                      s/ David E. Rothstein
                                      David E. Rothstein, NC Bar No. 37825
                                      ROTHSTEIN LAW FIRM, PA
                                      1312 Augusta Street
                                      Greenville, SC 29605
                                      (864) 232-5870 (office)
                                      (864) 241-1386 (facsimile)
                                      drothstein@rothsteinlawfirm.com

                                      Harold Lichten (pro hac vice forthcoming)
                                      Matthew Thomson (pro hac vice forthcoming)
                                      Matthew Patton (pro hac vice forthcoming)
                                      LICHTEN & LISS-RIORDAN, P.C.
                                      729 Boylston St., Suite 2000
                                      Boston, MA 02116
                                      Telephone: (617) 994-5800
                                      Facsimile: (617) 994-5801
                                      hlichten@llrlaw.com
                                      mthomson@llrlaw.com
                                      mpatton@llrlaw.com

                                      Attorneys for Plaintiffs
                                      and the Proposed Classes




                                     16

        Case 5:21-cv-00026-D Document 1 Filed 01/19/21 Page 16 of 16
